Citation Nr: 0503049	
Decision Date: 02/08/05    Archive Date: 02/22/05

DOCKET NO.  98-17 619A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and [redacted]


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from May 1964 to May 
1967.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a July 1997 decision of the New York, New York, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
RO, in part, denied service connection for post-traumatic 
stress disorder (PTSD).  The RO reconfirmed that adverse 
determination in a decision issued in August 1998.  The 
veteran initiated an appeal by submission of notice of 
disagreement in October 1998.  A statement of the case was 
issued on November 4, 1998.  He later completed his appeal by 
submission of his VA Form 9, dated November 19, 1998.  

Thereafter, evidentiary and procedural development continued, 
and the issue of service connection for PTSD was 
readjudicated by means of supplemental statements of the case 
(SSOC's) issued in May 2000, May 2003 and September 2004.  
Ultimately, in December 2004, the case was certified to the 
Board on appeal.


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy.

2.  The evidence does not establish that the veteran has PTSD 
attributable to a stressor in service.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service personnel records disclose that the veteran's 
military occupation specialty (MOS) was cook.  He served in 
Vietnam from May 1966 to May 1967 with the HHC, 2nd 
Battalion, 327th Infantry Brigade, 101st Airborne Division.  
He did not receive a Combat Infantryman Badge, Purple Heart, 
or citations for valor.  

The veteran was awarded the Army Commendation Medal (ACM) for 
meritorious service in connection with military operations 
against a hostile force.  This award may be given for acts of 
valor and such acts of valor may involve aerial flight.  
The ACM may be awarded for either heroism or for meritorious 
achievement or meritorious service.  A Bronze "V" device is 
worn to denote valor/heroism in combat.  Service personnel 
records do not show that the veteran was awarded a Bronze 
"V" device with his ACM.  

In a statement received in May 1997, the veteran pointed out 
that he was assigned for one year to a unit in Vietnam in an 
area encompassing Natrang, DaNang, TewWa, and the Central 
Highlands.  He served with Company A and Company B (HHC, 2nd 
Bn, 327th Inf, 101st Abn. Div.).  He remarked that stressful 
events involved killing and brutalization of civilians in the 
Central Highlands.  

A VA psychiatric examination was performed in May 1997.  The 
veteran related that he spent one year on combat duty in 
Vietnam.  Reportedly, the most traumatic event that occurred 
in Vietnam was when he witnessed the execution of a 
Vietnamese civilian family by U.S. military troops.  He 
indicated that he had dreams and nightmares of this event.  
He remarked that he could not watch war movies; that 
helicopters flying overhead reminded him of being back in 
Vietnam with the Airborne; and that he avoided loud noises 
such as the sound of trucks backfiring.  Following mental 
status evaluation, the diagnosis was PTSD.  



A statement was received from the veteran in March 1998 
describing experiences in service he regarded as stressors.  
He stated that he was initially assigned to a headquarters 
company in Vietnam, but was later reassigned to Company A, 
2nd Battalion, 327th Infantry, 101st Airborne.  He remarked 
that, after reassignment, he was involved in setting up wire-
controlled claymore mines.  He indicated he often pulled 
outer perimeter guard duty, and pointed out that those 
assigned to this detail were equipped with a radio, a case of 
grenades, and 200 rounds of ammunition, as there was no way 
of getting back to the rear area in case of enemy attack.  He 
mentioned that he heard the screams of Vietnamese prisoners 
being tortured at an interrogation center and referred to a 
rumor of enemy prisoners being disemboweled.

Further, the veteran stated that he once watched an NCO shoot 
and kill a husband, wife, two children, and an infant - the 
victims were Montagnards trying to surrender.  He related 
that he and three other servicemen participated in a 
firefight with enemy troops, in order to clear a landing zone 
so a helicopter could lift them to safety.  He mentioned he 
was about 100 feet from the first sergeant who shot a soldier 
named [redacted] in the head after [redacted] went berserk, one day, 
out of homesickness.  

VA mental health clinic records, dated from May 1997 to 
September 1998, reflect that the veteran reported several of 
the episodes he described in the March 1998 statement about 
stressful situations he encountered in Vietnam.  He stated 
that he was a cook in Vietnam.  However, a clinician 
indicated that, upon questioning, it was apparent the veteran 
spent much time in the jungle on patrols.  The veteran 
alluded to having seen dead bodies.  The assessment was that 
he was a combat veteran.  The diagnoses were recurrent major 
depression and PTSD.  

A hearing was held in July 1999 at the RO before a local 
hearing officer.  In testimony, the veteran related that he 
was a cook in Vietnam, but also went on search and destroy 
missions.  He stated that he often cooked breakfast and 
lunch, and then spent the rest of the day on guard duty.  He 
remarked that he once witnessed the first sergeant shoot a 
serviceman named [redacted], who "went crazy," producing a .45 
and shooting into the air.  Additionally, [redacted]
testified that her now deceased husband had been a Korean war 
combat veteran.  She related that he marched back and forth 
through the house; that he spoke incoherently in an 
unrecognizable language; that he drank heaving and hardly 
slept; that he would shoot his gun; and that he became upset 
when he heard fireworks and listened to cars backfiring.  

The veteran provided documents obtained from websites in May 
2004.  These documents include personal narratives, by two 
unidentified individuals, who apparently served with or 
supported operations of the 101st Airborne Division, 2nd 
Battalion, 327th Infantry.  Cumulatively, the narratives 
relate events during a time frame extending from 1965 to 
1968.  They indicate the veteran's unit engaged in battles 
with units of the North Vietnamese Army.  They mention one 
instance, on or about June 1, 1966, when elements of a field 
artillery unit were brought in to relieve a besieged 
component of the 2nd Battalion, 327th Infantry Regiment that 
was under enemy fire in a Montagnard village.  Reportedly, 
cooks, mechanics, radio operators and officers from the field 
artillery unit were ordered to expend all artillery rounds in 
what proved a successful mission to relieve the besieged 
component of the 2nd Battalion, 327th Infantry.  The 
narrative does not mention whether support personnel, such as 
cooks, were part of the besieged component of the 2nd 
Battalion, 327th Infantry that was relieved by forces from 
the field artillery unit.  

Additionally, the veteran provided other documents also 
obtained from websites in May 2004.  They include a list of 
servicemen, with the last [redacted], killed in Vietnam.  It was 
documented that a [redacted], who served with the 
Navy, was killed on October 23, 1966, at Quang Nam province, 
South Vietnam.  All other servicemen with the last name [redacted] 
were killed during the period from 1968 to 1970.  The same 
information about deaths in Vietnam of soldiers named [redacted] 
also appears in the publication called Vietnam Veterans 
Memorial:  Directory of Names, 12th Printing, p. 93 (1999).  
Another list from a website sets forth the names of five 
members of C Company, 2nd Battalion, 327th Infantry Brigade, 
lost on June 22, 1966.  


Procedural Due Process, Preliminary Duties to Notify and 
Assist

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
became effective on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2004).  The VCAA and implementing 
regulations eliminated the requirement of submitting a well-
grounded claim and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  The VCAA and implementing 
regulations also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  38 U.S.C.A. § 5103(a); Charles v. Principi, 16 
Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).

In this case, VA notified the claimant by letter dated in 
April 2003 that VA would obtain all relevant evidence in the 
custody of a Federal department or agency.  He also was 
advised that it was his responsibility to provide a properly 
executed release (e.g., a VA Form 21-4142) so that VA could 
request medical treatment records from private medical 
providers.  Further, the rating decision appealed and the SOC 
and SSOC's, especially when considered together, discussed 
the pertinent evidence, provided the laws and regulations 
governing the claim, and essentially notified the claimant of 
the evidence needed to prevail.  The duty to notify of 
necessary evidence and of the respective responsibilities, 
his and VA's, for obtaining or presenting that evidence has 
been fulfilled.



As for assisting him with his claim, the claimant's service 
medical records (SMRs) are on file, as are his VA medical 
records.  There is no indication that other Federal 
department or agency records exist that should be requested.  
Records from a 
non-VA medical source have also been obtained.  He also was 
advised what evidence VA had requested and notified in the 
SOC and SSOC's what evidence had been received.  There is no 
indication that any pertinent evidence was not received, 
which is obtainable.  Therefore, the duty to notify of 
inability to obtain records does not arise in this case.  Id.  
Thus, VA's duty to assist has been fulfilled. 

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
("Pelegrini II"), the United States Court of Appeals for 
Veterans Claims (Court) vacated its previous decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) ("Pelegrini 
I") and remanded the case to the Board for further 
development and consideration.  Pelegrini II revisited the 
requirements imposed upon VA by the VCAA.  The Court held, 
among other things, that a VCAA notice, as required by 38 
U.S.C. § 5103(a) (West 2002), must be provided to a claimant 
before the initial unfavorable RO decision on a claim for VA 
benefits.  

In this case, as mentioned, the claimant was provided the 
required VCAA notice by letter of April 2003, which was after 
the RO's July 1997 decision denying service connection for 
PTSD.  Because VCAA notice in this case was not provided to 
the appellant prior to the initial AOJ adjudication denying 
the claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  But in Pelegrini II, the Court stated it was (1) 
"neither explicitly nor implicitly requiring the voiding or 
nullification of any AOJ [agency of original jurisdiction] 
action or decision and (2) the appellant is entitled on 
remand to VCAA-content-complying notice."  Id. at 120.  The 
Court further stated that in order to comply with the 
veteran's right to appellate review under 38 C.F.R. §7104(a), 
a remand may require readjudication of the claim by the AOJ 
once complying notice is given, unless AOJ adjudication is 
waived by the claimant.  Id. at 123, citing Disabled Am. 
Veterans v. Sec'y of Veterans Affairs, 327 F. 3d 1339, 1341-
42 (Fed. Cir. 2003) ("holding that the Board is not 
permitted, consistent with section 7104(a) to consider 
'additional evidence without having to remand the case to the 
AOJ for initial consideration [or] without having to obtain 
the appellant's waiver [of such remand]'").

Although the VCAA notice in this particular appeal was not 
given prior to initially adjudicating the claim - rather, 
only after - this was primarily because the AOJ (i.e., RO) 
initially adjudicated the claim long before the VCAA even 
came into existence.  And the VCAA notice, once provided, was 
prior to issuing the SSOC's in May 2003 and September 
(wherein the RO readjudicated the claim in light of the 
additional evidence received since the initial rating 
decision and SOC).  The VCAA notice also was provided prior 
to certifying the claimant's appeal to the Board.  And the 
claimant had ample opportunity before certification to 
identify and/or submit additional supporting evidence in 
response.  He even had an additional 90 days, once the Board 
received his appeal, to submit additional evidence and even 
beyond that point by showing good cause for any delay in 
missing the terminal date.  38 C.F.R. § 20.1304 (2004).

With respect to the VCAA letter of April 2003, the claimant 
was requested to respond within 30 days.  38 C.F.R. § 
3.159(b)(1) (2004) was invalidated by the United States Court 
of Appeals for the Federal Circuit in Paralyzed Veterans of 
America (PVA) v. Secretary of Veterans Affairs, 345 F.3d 1334 
(Fed. Cir. September 2003).  The offending regulatory 
language suggested that an appellant must respond to a VCAA 
notice within 30 days and was misleading and detrimental to 
claimants whose claims were prematurely denied short of the 
statutory one-year period provided in 38 U.S.C.A. § 5103(a).  
Thus, that regulatory provision was found to be invalid 
because it was inconsistent with the statute.  

The PVA decision created some confusion about whether VA 
could actually decide claims prior to the expiration of the 
one-year statutory period.  See PVA; see also 38 U.S.C.A. § 
5103(b)(1)(2002).  This is significant because, previous to 
this, VA had issued implementing regulations allowing VA to 
decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  



In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  

In particular, the Act clarifies that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)).  The effective date of that 
provision is November 9, 2000, the date of enactment of the 
VCAA.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(c)).  The new law does not require VA to 
send a new notice to claimants.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(e)).  

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the claimant's appeal was ongoing during this change in 
the law.  Cf. VAOPGCPREC 7-2003 (Nov. 19, 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Furthermore, service connection 
may be granted for a disease diagnosed after service 
discharge when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  



Service connection for PTSD, in particular, requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).

Although service connection may be established based on other 
in-service stressors, the following provisions apply for 
specified in-service stressors as set forth below:

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).

Where, however, VA determines that the veteran did not engage 
in combat, the veteran's lay testimony, by itself, will not 
be sufficient to establish the alleged stressor.  Instead, 
the record must contain service records or other independent 
credible evidence to corroborate the veteran's testimony as 
to the alleged stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996).  Those service records that are available must 
support and not contradict the veteran's lay testimony 
concerning the noncombat stressors.  Doran v. Brown, 6 Vet. 
App. 283, 289 (1994).  In this regard, VA "is not required 
to accept doctors' opinions that are based upon the 
appellant's recitation of medical history."  Godfrey v. 
Brown, 8 Vet. App. 113, 121 (1995).  

Analysis

Regarding whether the veteran engaged in combat against enemy 
forces, the Board notes that he was a cook during his tour of 
duty in Vietnam.  There is no documentation that he was 
reassigned to infantry duty while he was in Vietnam.  
Moreover, he was not awarded a Purple Heart or Combat 
Infantryman Badge.  And as explained above, his ACM was not 
awarded for valor - so no suggestion or other implication of 
combat.  

In view of the veteran's duty assignment in Vietnam and the 
absence of any awards or decorations indicating combat 
exposure, the Board finds that he did not engage in combat - 
as alleged.  Consequently, since his reported stressors are 
not combat related, his lay testimony, by itself, will not be 
sufficient to establish the alleged stressors occurred.  
Accordingly, the Board must determine whether service records 
or other independent credible evidence corroborate the 
alleged stressors.  VA is not required to accept his 
uncorroborated account of a stressor.  

The veteran has described numerous alleged stressors in 
Vietnam, among them the following:  execution of a Montagnard 
family by a U.S. serviceman; interrogation and torture of 
enemy prisoners, sniper fire at night while on guard duty, a 
firefight at a helicopter landing zone; search and destroy 
missions; and witnessing an NCO shot an American soldier, 
named [redacted], who had gone berserk.  

The United States Armed Services Center for Unit Records 
Research (USASCURR) is a service department archive that 
searches official records to uncover corroborating evidence 
of alleged stressors.  In this regard, the RO's April 1997 
letter to elicit claimed stressors emphasized that the 
veteran should be as specific as possible in providing 
information.  He was told, if at all possible, to try to give 
the exact dates when and places where alleged stressful 
experiences occurred.  

In response, the veteran identified areas in Vietnam where he 
reports having operated with unit.  However, he has not 
provided any specific dates or even limited time frames (such 
as within a two-month span) when the alleged stressors 
occurred, nor has he named specific locations where they 
supposedly took place.  USASCURR requires an approximate time 
(a 2-month specific date range) in order to obtain supportive 
evidence of claimed stressful events.  See M21-1, Part III, 
5.14 (c)(2)(a).  With the exception of the reported killing 
of a serviceman named [redacted], the veteran simply has not 
provided sufficient detail to enable USASCURR to research the 
alleged stressors.  38 C.F.R. § 3.159(c)(2)(i).  So they 
remain unverified.

And as for the alleged stressor of having watched an NCO 
shoot a serviceman named [redacted] in the head, official records 
verify that only one [redacted] was killed during the time when 
the veteran served in Vietnam.  More importantly, not only 
did that [redacted] serve with a different branch of the military 
than did the veteran, also, he was not killed in an area of 
Vietnam where the veteran reports having operated with his 
unit.  The Board, then, does not find credible the veteran's 
alleged stressor of having actually witnessed this killing, 
himself.  To the contrary, by all accounts he was no where in 
the area where this incident took place, much less mindful of 
it.  So it, too, is insufficient to support his claim.

The Board is well aware that VA examiners have rendered a 
diagnosis of PTSD.  However, their diagnosis was based on the 
veteran's unverified history of alleged stressors.  And these 
alleged stressors, unfortunately, could not be verified by 
evidence independent of his assertions.  The Board is not 
required to grant service connection for PTSD merely because 
a physician blindly accepted, as credible, the veteran's 
description of his Vietnam experiences and in turn diagnosed 
PTSD.  See Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996); 
Cohen v. Brown, 10 Vet. App. 128 (1997).  

The Board has also taken note of testimony provided by Ms. 
[redacted] concerning the reported behavior of her husband whom she 
identified as a combat veteran of the Korean War.  Although 
she did not comment specifically on the veteran's claim of 
service connection for PTSD, the Board shall assume her 
testimony was offered to support the contention that the 
veteran has PTSD attributable to combat experiences he had in 
Vietnam.  In effect, her testimony, so understood, amounts to 
an opinion about a matter of medical causation.  There is no 
indication from the record that she has medical training or 
expertise.  And as a lay person, she is not competent to 
offer a medical opinion regarding the diagnosis or etiology 
of a disorder.  Espiritu v. Derwinski, 2 Vet. App. 492.  The 
same is true of the veteran.



In the absence of a confirmed stressor in service to support 
the diagnosis of PTSD, the preponderance of the evidence is 
against the veteran's claim, meaning there is no reasonable 
doubt to resolve in his favor and his claim must be denied.  
38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Service connection for PTSD is denied.



	                        
____________________________________________
	KEITH W.ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


